     Case 3:20-cv-00658-LAB-MSB
          3:20-cv-00618-BAS-RBB Document 11-2
                                         24-2 Filed 04/10/20
                                                    04/12/20 PageID.372
                                                             PageID.367 Page 2
                                                                             1 of 5
                                                                                  4



 1     JOSEPH H. HUNT
 2     Assistant Attorney General
       U.S. Department of Justice, Civil Division
 3     CINDY S. FERRIER
 4     Assistant Director
       Office of Immigration Litigation
 5     ANDREW N. O’MALLEY, VASBN 77145
 6     Senior Litigation Counsel
       U.S. Department of Justice, Civil Division
 7     Office of Immigration Litigation
 8     P.O. Box 878, Ben Franklin Station
       Washington, DC 20044
 9     (202) 305-7135
10     andrew.o’malley@usdoj.gov
11     Attorneys for Respondents
12
                         UNITED STATES DISTRICT COURT
13                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
14
      HAMIDULLAH HABIBI,                        Case No. 20cv00618 BAS RBB
15
                  Petitioner,                   DECLARATION OF
16                                              CAPTAIN PHILIP FARABAUGH, MD,
17                                              U.S. PUBLIC HEALTH SERVICE,
                        v.                      HEALTH SERVICES ADMINISTRATOR
18                                              FOR ICE HEALTH SERVICE CORPS
   WILLIAM P. BARR, Attorney General,           (IHSC)
19 et al.
20
            Respondents.
21
22
      I, Captain Philip Farabaugh (CAPT) make the following statements under oath and
23
      subject to the penalty of perjury:
24
       1. I am employed by U.S. Department of Homeland Security, Immigration and
25
          Customs Enforcement (ICE), and currently serve as the Deputy Medical Director
26        with ICE Health Service Corps (IHSC). I have held this position since April 18,
          2016.
27
28

                                                                       20cv00618 BAS RBB
     Case 3:20-cv-00658-LAB-MSB
          3:20-cv-00618-BAS-RBB Document 11-2
                                         24-2 Filed 04/10/20
                                                    04/12/20 PageID.373
                                                             PageID.368 Page 3
                                                                             2 of 5
                                                                                  4



 1     2. In my current position, I provide oversight of the Medical Facility at Otay Mesa
 2        Detention Center (OMDC). The Medical Facility provides overall medical, dental
          and mental health care for the detained population, which includes both ICE
 3        detainees and US Marshall (USMS) detainees.
 4     3. CoreCivic manages the overall Otay Mesa Detention Center facility operations,
 5        security and transportation under contract with ICE.
 6     4. IHSC comprises a multidisciplinary workforce that consists of U.S. Public Health
          Service Commissioned Corps (USPHS) officers, federal civil servants, and contract
 7
          health professionals.
 8
       5. Since the onset of reports of Coronavirus Disease 2019 (COVID-19), ICE
 9        epidemiologists have been tracking the outbreak, regularly updating infection
10        prevention and control protocols, and issuing guidance to field staff on screening
          and management of potential exposure among detainees.
11
       6. In testing for COVID-19, IHSC is also following guidance issued by the Centers for
12        Disease Control (CDC) to safeguard those in its custody and care.
13     7. Each detainee is screened for disabilities upon admission by an IHSC medical
14        provider. Identified disabilities are further evaluated and reasonable
          accommodations are provided as medically appropriate.
15
       8. At the OMDC Medical Facility, during intake medical screenings, detainees are
16
          assessed for fever and respiratory illness, are asked to confirm if they have had close
17        contact with a person with laboratory-confirmed COVID-19 in the past 14 days, and
          whether they have traveled from or through area(s) with sustained community
18
          transmission in the past two weeks.
19
       9. The detainee’s responses and the results of these assessments will dictate whether to
20        monitor or isolate the detainee. Those detainees who present symptoms compatible
21        with COVID-19 will be placed in isolation, where they will be tested. If testing is
          positive, they will remain isolated and treated. In case of any clinical deterioration,
22        they will be referred to a local hospital.
23     10.In cases of known exposure to a person with confirmed COVID-19, asymptomatic
24        detainees are placed in cohorts with restricted movement for the duration of the most
          recent incubation period (14 days after most recent exposure to an ill detainee) and
25        are monitored daily for fever and symptoms of respiratory illness. Cohorting is an
26        infection-prevention strategy which involves housing detainees together who were
          exposed to a person with an infectious organism but are asymptomatic. This
27        practice lasts for the duration of the incubation period of 14 days, because
28        individuals with these and other communicable diseases can be contagious before
                                                  2
                                                                           20cv00618 BAS RBB
     Case 3:20-cv-00658-LAB-MSB
          3:20-cv-00618-BAS-RBB Document 11-2
                                         24-2 Filed 04/10/20
                                                    04/12/20 PageID.374
                                                             PageID.369 Page 4
                                                                             3 of 5
                                                                                  4



 1        they develop symptoms and can serve as undetected source patients. Those that
 2        show onset of fever and/or respiratory illness are referred to a medical provider for
          evaluation. Cohorting is discontinued when the 14-day incubation period completes
 3        with no new cases. Per ICE policy, detainees diagnosed with any communicable
 4        disease who require isolation are place in an appropriate setting in accordance with
          CDC or state and local health department guidelines.
 5
       11.The OMDC Medical Facility has the following medical capabilities:
 6
               o The IHSC Medical Staff which manages both males and females, provides
 7
                 daily access to sick calls in a clinical setting and has an onsite medical
 8               infirmary, mental health and dental health services with the ability to admit
                 patients at the local hospital for mental or medical health care.
 9
10     12.As of 10:00 a.m. on April 9, 2020, IHSC has the following information:

11             a. There are 5 ICE detainee suspected cases of COVID-19 in OMDC Medical
                  Housing Unit (MHU) who are on medical observation are isolated per CDC
12                guidelines. These detainees are isolated and are not housed in general
13                population. Detainees are monitored daily for change in symptoms. All are
                  currently asymptomatic.
14
               b. There are 14 confirmed cases of COVID-19 in the Otay Mesa Detention
15
                  Center.
16
               c. Mr. Habibi is currently housed in the P-Pod at OMDC which is one of the 6
17                housing units under quarantine for positive COVID cases.
18
       13.Mr. Habibi does not have any known medical conditions that would place him at a
19        high risk for poor outcomes should he have exposure to the virus.
20     14.The Otay Mesa Detention Center has a population within approved capacity and is
21        not overcrowded.
22     15. The Otay Mesa Detention Center has increased sanitation frequency and provides
23        sanitation supplies as follows:

24             a. CoreCivic – provides disinfectant spray, hand sanitizer, and soap in every
                  housing unit at the jail. The administration is encouraging both staff and the
25                jail general population to use these tools often and liberally.
26
               b. CoreCivic – provides disinfectants to staff and cleaning crews and CDC
27                recommended cleaning and disinfection above and beyond normal activity
28                have been implemented.

                                                  3
                                                                          20cv00618 BAS RBB
     Case 3:20-cv-00658-LAB-MSB
          3:20-cv-00618-BAS-RBB Document 11-2
                                         24-2 Filed 04/10/20
                                                    04/12/20 PageID.375
                                                             PageID.370 Page 5
                                                                             4 of 5
                                                                                  4



 1
               c. CoreCivic – provides hand sanitizer to detainees and staff and cleans and
 2
                  disinfects each housing unit between shifts.
 3
       16.The Otay Mesa Detention Center has limited professional visits to noncontact visits
 4        and suspended in person social visitation and facility tours.
 5
       17.The Otay Mesa Detention Center custody staff is screening all staff and vendors
 6        when they enter the facilities including body temperatures.
 7     18.IHSC medical staff are screening all detainee intakes when they enter the facilities
 8        including travel histories, medical histories and checking body temperatures and
          have procedures to continue monitoring the populations’ health.
 9
       19. IHSC medical staff provide education on COVID-19 to staff and detainees to
10
          include the importance of hand washing and hand hygiene, covering coughs with the
11        elbow instead of with hands, and requesting to seek medical care if they feel ill. The
          facilities provide detainees daily access to sick call.
12
13     20.IHSC medical staff working with CoreCivic staff have identified housing units for
          the quarantine of patients who are suspected of or test positive for COVID-19
14        infection to be addressed as set forth in paragraphs 8, 9 and 10, supra.
15        I declare, under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is
   true and  correct to the best of my knowledge and based on information obtained from
16 other individuals  employed by ICE.
17
18
19                             PHILIP T           Digitally signed by PHILIP T
                                                  FARABAUGH

20 DATED: April 9, 2020
                                                  Date: 2020.04.09 13:07:25
                               FARABAUGH          -07'00'

21                             Captain Philip Farabaugh, MD.
                               Deputy Medical Director
22                             ICE Health Service Corps
23                             Enforcement and Removal Operations

24
25
26
27
28
                                                  4
                                                                                 20cv00618 BAS RBB
